Title: General Orders, 10 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange town Thursday August 10th 1780
						
							Parole Baltimore 
							 Countersigns Boon BarkWatchword Prudence.
						
					
					[Officer] For the Day Tomorrow. Brigadier General Wayne.
					Brigade returns of the Espontoons wanting are to be transmitted to the orderly office 12 ô clock tomorrow.
					A General Court martial to assemble tomorrow morning nine ô clock at the Orderly Office when they will receive directions where to sit, to try all prisoners who shall be brought before them Colonel Greaton is appointed President—Lieutenant Colonel Mellen Major Church, and a Captain from each Brigade except the 3d & 4th Massachusetts to attend as Members.
					
						After Orders
						The Division General Court martial whereof Colonel Angell is President of Major General Lord stirling’s late Division is to assemble tomorrow morning ten ô clock at the President’s Tent to finish the Trial of Lt Boss.
						The General Court martial whereof Colonel Butler is President is dissolved.
					
				